The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on 3/19/2019.

Status of Claims
Claims 1, 8-11, and 16 have been amended. Claims 2, 7, 15, and 20 have been canceled. Claims 21-24 have been added. Claims 1, 3-6, 8-14, 16-19, and 21-24 are pending in the application.

Response to Amendment
(A). Regarding objections to spec: Applicant's amendment to specification appropriately addressed the objections to para [0030, 0039, 0047, 0064] which are withdrawn. para [0045] is not addressed, and the objections are maintained.  
(B). Regarding objections to claims: Applicant's amendment to claims appropriately addressed the objections to the claims, the objections are withdrawn.
(C). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Specification
The disclosure is objected to because of the following informalities: 
para [0045] last line, wireless network 152 is not shown on any figure.
para [0045], line 7, “display 430” should read “display 434” consistent with Fig. 4.
Appropriate correction is required.
Applicant is advised to proof read the specification.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 11, 13, 16, 18, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Salter (US 20110283268 A1, hereinafter “Salter”) in view of Gnazdowsky et al (US 20190361686 A1, hereinafter “Gnazdowsky”), Sobran et al (US 20200065220 A1, hereinafter “Sobran”) and Rao et al (US 20040103412 A1, hereinafter, “Rao”).

Regarding claim 1 (Currently Amended), Salter teaches 
A system for dynamic generation of dependency libraries associated with disparate frameworks (Fig. 1 shows disparate frameworks), comprising: 
at least one processing device; 
at least one memory device; and 
a module stored in the at least one memory device comprising executable instructions that when executed by the at least one processing device, cause the at least one processing device to (Fig. 1): 
[crawl into at least one code repository comprising one or more codes that are associated with one or more applications, wherein the one or more applications are associated with disparate frameworks, wherein the one or more applications are in development phase;] 
identify, [via a machine learning model], one or more dependencies associated with the one or more codes [based on crawling into the at least one code repository] (Fig. 2, step 220); 
determine that the one or more dependencies are present in an internal library repository, wherein the internal library repository is provided by an entity system (para [0029], “At block 230, each dependency package is downloaded from a repository in the binary form of the build architecture format…” downloading indicates that the dependencies are determined to be present in the repository); 
generate dependency libraries by downloading the one or more dependencies from the internal library repository (para [0034], “At decision block 340, if the dependency package is determined to be a library, then the dependency package is marked as a target machine architecture format at block 360. If the dependency package is not a library, then at decision block 350 it is determined whether the dependency package is a utility. If so, then at block 370 the dependency package is marked as the build machine architecture format. Blocks 360 and 370, as well as a negative response to decision block 305, proceed to block 380 where an unidentified type dependency package is marked as the target machine architecture format. …”); and 
provide the one or more dependencies downloaded from the internal library repository to a build and deploy tool for building the one or more codes for deployment (para [0035], “…At block 395, for all dependency packages marked as the target architecture format, these packages are additionally downloaded in the binary form of the target architecture format. At this point, control of the compilation process may pass back to the build utility .
Salter does not explicitly teach 
crawl into at least one code repository comprising one or more codes that are associated with one or more applications, wherein the one or more applications are associated with disparate frameworks, wherein the one or more applications are in development phase; 
(identify), via a machine learning model, (one or more dependencies ….) based on crawling into the at least one code repository;
identify, via the machine learning model, a failure associated with building the one or more codes for deployment; and 
resolve the failure associated with building the one or more codes for deployment, wherein resolving the failure comprises: 
identifying cause of the failure; 
determining that the cause of the failure is associated with outdated Appl. No.: 16/542,870 Amdt. Dated: March 19, 2021 Reply to Office Action of December 22, 2020 Page 7 of 16 dependencies of the one or more dependencies; 
downloading alternate dependencies to replace at least one of the outdated dependencies; and 
reinitiating building of the one or more codes using the alternate dependencies.
Gnazdowsky teaches 
crawl into at least one code repository comprising one or more codes that are associated with one or more applications, wherein the one or more applications are associated with disparate frameworks (para [0090], “…Further, the system 200 may include a communication device 202 configured for receiving a source code for a software application and one or more changed lines corresponding to the source code from a user device on demand and/or from a scheduled task using a scanning crawler process to build the mPDGs model….” Fig. 1 shows a disparate framework), wherein the one or more applications are in development phase (para [0089], “…Further, the online platform 100 may incrementally update the generated mPDGs to reflect one or more ; 
(identify), via a machine learning model, (one or more dependencies ….) based on crawling into the at least one code repository (para [0046], “…For instance, machine learning on the historical data may determine a correlation between one or more contextual variables and performance of the one or more steps of the method…” wherein correlation reads on dependency);
Salter and Gnazdowsky are analogous art because both deal with building and deployment of software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Salter and Gnazdowsky before him/her before the effective filing date of the claimed invention, to incorporate the features of Gnazdowsky into Salter because Gnazdowsky’s teaching provides “a method of facilitating Change Impact Analysis (CIA) using modular program dependency graphs” (Gnazdowsky, para [0013]).
Neither Salter nor Gnazdowsky explicitly teaches 
identify, via the machine learning model, a failure associated with building the one or more codes for deployment; and 
resolve the failure associated with building the one or more codes for deployment, wherein resolving the failure comprises: 
identifying cause of the failure; 
determining that the cause of the failure is associated with outdated Appl. No.: 16/542,870 Amdt. Dated: March 19, 2021 Reply to Office Action of December 22, 2020 Page 7 of 16 dependencies of the one or more dependencies; 
downloading alternate dependencies to replace at least one of the outdated dependencies; and 
reinitiating building of the one or more codes using the alternate dependencies.
Sobran teaches 
identify, via the machine learning model, a failure associated with building the one or more codes for deployment (para [0001], “The present invention relates generally to software development, and more particularly to detecting software build errors using machine learning.”); and 
resolve the failure associated with building the one or more codes for deployment (para [0076], “…in step 505, intelligent build advisor 104 instructs the programmer to proceed to release the software product”).
The combination of Salter and Gnazdowsky along with Sobran are analogous art because all deal with building and deployment of software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Salter, Gnazdowsky and Sobran before him/her before the effective filing date of the claimed invention, to incorporate the features of Sobran into Salter and Gnazdowsky because Sobran’s teaching provides techniques that improve “the functionality or capability of computing systems” “by preventing a team of software engineers from spending time and utilizing computing resources (e.g., processing resources) in attempting to identify and understand the errors (bugs) in the code” (Sobran, para [0074]).
None of Salter, Gnazdowsky and Sobran explicitly teaches 
wherein resolving the failure comprises: 
identifying cause of the failure; 
determining that the cause of the failure is associated with outdated Appl. No.: 16/542,870 Amdt. Dated: March 19, 2021 Reply to Office Action of December 22, 2020 Page 7 of 16 dependencies of the one or more dependencies; 
downloading alternate dependencies to replace at least one of the outdated dependencies; and 
reinitiating building of the one or more codes using the alternate dependencies.
Rao teaches 
wherein resolving the failure comprises: 
identifying cause of the failure (para [0036], “…then an error identity computation module, such as error identity computation module 127 of FIG. 1, may generate or compute a unique identifier (block 213)….” wherein the unique identifier reads on the cause of the failure); 
determining that the cause of the failure is associated with outdated Appl. No.: 16/542,870 Amdt. Dated: March 19, 2021 Reply to Office Action of December 22, 2020 Page 7 of 16 dependencies of the one or more dependencies (para [0036], “…The error identity computation module 127 may employ an error code, error message and/or stack trace information to ; 
downloading alternate dependencies to replace at least one of the outdated dependencies (para [0036], “…The unique identifier may be used to retrieve an update package containing a bug fix for the encountered error or exception…”); and 
reinitiating building of the one or more codes using the alternate dependencies (para [0038], “…Later, the retrieved update package(s) may be used by an update agent, such as update agent 125 of FIG. 1, to update the feature/application software (block 219).”).
The combination of Salter, Gnazdowsky and Sobran along with Rao are analogous art because all deal with building and deployment of software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Salter, Gnazdowsky, Sobran and Rao before him/her before the effective filing date of the claimed invention, to incorporate the features of Rao into Salter, Gnazdowsky and Sobran because Rao’s teaching provides “software self-repair toolkit that facilitates the download of update packages and the subsequent update of firmware/software employing an update package” (Rao, para [0019]).

Regarding claim 4 (Original), Salter as modified by Gnazdowsky, Sobran and Rao teaches claim 1, Salter further teaches wherein the executable instructions cause the at least one processing device to identify the one or more dependencies based on automatically reading the one or more codes in the one or more codes repositories (Fig. 2, step 220, para [0028]).

Regarding claim 10 (Currently Amended), Salter as modified by Gnazdowsky, Sobran and Rao teaches claim 7, Sobran further teaches wherein the executable instructions cause the at least one processing device to provide information associated with the failure to the machine learning model and train the machine learning model (para [0049], “In step 402, intelligent build advisor 104 builds and trains the model using these tokenized log reports.” For motivation to combine, refer to office action regarding claim 1).

Regarding claim 11 (Currently Amended), it is directed to A computer program product to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claims 11. Note that, Salter teaches A computer program product for dynamic generation of dependency libraries associated with disparate frameworks, comprising a non-transitory computer-readable storage medium having computer-executable instructions (Fig. 1).

Regarding claim 13 (Original), it recites same features as claim 4, and is rejected for the same reason. 

Regarding claim 16 (Currently Amended), it is directed to A computerized method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claims 16.

Regarding claim 18 (Original), it recites same features as claim 4, and is rejected for the same reason. 

Regarding claim 22 (New), it recites same features as claim 10, and is rejected for the same reason. 

Regarding claim 24 (New), it recites same features as claim 10, and is rejected for the same reason. 

Claims 3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Gnazdowsky, Sobran and Rao as applied to claims 1, 11 and 16 respectively, in further view of Masis et al (US 20170364354 A1, hereinafter “Masis”).

Regarding claim 3 (Original), Salter as modified by Gnazdowsky, Sobran and Rao teaches claim 1, but does not explicitly teach wherein the executable instructions cause the at least one processing device to crawl into the at least one code repository based on identifying that at least one user checked in the one or more codes to the at least one code repository.
Masis teaches 
wherein the executable instructions cause the at least one processing device to crawl into the at least one code repository based on identifying that at least one user checked in the one or more codes to the at least one code repository (para [0026], “An association (e.g., a dependency) between the commits 202a-n can be determined. For example, the SCM tool 116a can determine an association between the commits 202a-n. As another example, the SCM tools 116a-n can communicate with one another to determine an association between the commits 202a-n. Any number and combination of SCM tools 116a-n or other system components can be used to determine the association between the commits 202a-n”).
The combination of Salter, Gnazdowsky, Sobran and Rao along with Masis are analogous art because all deal with building and deployment of software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Salter, Gnazdowsky, Sobran, Rao and Masis before him/her before the effective filing date of the claimed invention, to incorporate the features of Masis into Salter, Gnazdowsky, Sobran and Rao because Masis’s teaching provides techniques that “provides enhanced data linking capabilities for applications opening content items on a content management system” (Masis, para [0017]).

Regarding claim 12 (Original), it recites same features as claim 3, and is rejected for the same reason. 

Regarding claim 17 (Original), it recites same features as claim 3, and is rejected for the same reason. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Gnazdowsky, Sobran and Rao as applied to claim 1 above, and in further view of Newhouse (US 20170193069 A1, hereinafter “Newhouse”).

Regarding claim 5 (Original), Salter as modified by Gnazdowsky, Sobran and Rao teaches claim 1, but does not explicitly teach wherein the executable instructions cause the at least one processing device to identify the one or more dependencies based on automatically reading one or more inputs provided by at least one user while developing the one or more codes.
Newhouse teaches 
wherein the executable instructions cause the at least one processing device to identify the one or more dependencies based on automatically reading one or more inputs provided by at least one user while developing the one or more codes (para [0067], “The add-on parsing module 380 monitors user input to the third party application to determine whether a user is creating a dependency object….”).
The combination of Salter, Gnazdowsky, Sobran and Rao along with Newhouse are analogous art because all deal with building and deployment of software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Salter, Gnazdowsky, Sobran, Rao and Newhouse before him/her before the effective filing date of the claimed invention, to incorporate the features of Newhouse into Salter, Gnazdowsky, Sobran and Rao because Newhouse’s teaching provides techniques that “can help ensure that dependent segments of program code are built together, preventing or reducing build errors” (Newhouse, para [0029]).

Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Gnazdowsky, Sobran and Rao as applied to claims 1, 11 and 16 respectively, in further view of Yao et al (US 20200285488 A1, hereinafter “Yao”).

Regarding claim 6 (Original), Salter as modified by Gnazdowsky, Sobran and Rao teaches claim 1, but does not explicitly teach wherein the executable instructions cause the at least one processing device to: 
identify, that the one or more dependencies associated with the one or more codes are not present in the internal library repository; and 
generate the dependency libraries by downloading the one or more dependencies from at least one third party entity system.
Yao teaches 
wherein the executable instructions cause the at least one processing device to: 
identify, that the one or more dependencies associated with the one or more codes are not present in the internal library repository (para [0022], “If (at block 508) all the dependency files in the dependency tree 312 are not in the shared library repository 110…”); and 
generate the dependency libraries by downloading the one or more dependencies from at least one third party entity system (para [0022], “…then the shared library update component 308 fetches (at block 510) the missing dependency files 108m from another source, such as a third party site providing shared library files, and updates the shared library repository 110…”).
The combination of Salter, Gnazdowsky, Sobran and Rao along with Yao are analogous art because all deal with building and deployment of software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Salter, Gnazdowsky, Sobran, Rao and Yao before him/her before the effective filing date of the claimed invention, to incorporate the features of Yao into Salter, Gnazdowsky, Sobran and Rao because Yao’s teaching provides techniques that “provide improvements to computer technology for managing dependency library files at client machines in a network or cloud computing environment by providing mechanisms to maintain all the application required library files for all machines in a shared library repository” (Yao, para [0012]).

Regarding claim 14 (Original), it recites same features as claim 6, and is rejected for the same reason. 

Regarding claim 19 (Original), it recites same features as claim 6, and is rejected for the same reason. 

Claims 8-9, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Gnazdowsky, Sobran and Rao as applied to claim 1, in further view of DAVIES et al (US 20110035726 A1, hereinafter “DAVIES”).

Regarding claim 8 (Currently Amended), Salter as modified by Gnazdowsky, Sobran and Rao teaches claim 1, but does not explicitly teach wherein the executable instructions cause the at least one processing device to identify that the failure associated with building the one or more codes based on determining that at least one dependency of the one or more dependencies is non- existent.
DAVIES teaches 
wherein the executable instructions cause the at least one processing device to identify that the failure associated with building the one or more codes based on determining that at least one dependency of the one or more dependencies is non- existent (para [0015], “…, the apparatus comprising : identifying an error associated with a build operation of a build management system; …; identifying a source code construct dependency associated with the source code of the identified error and locating the source code file associated with the source code construct ….”).
The combination of Salter, Gnazdowsky, Sobran and Rao along with DAVIES are analogous art because all deal with building and deployment of software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Salter, Gnazdowsky, Sobran, Rao and DAVIES before him/her before the effective filing date of the claimed invention, to incorporate the features of DAVIES into Salter, Gnazdowsky, Sobran and Rao because DAVIES’s teaching provides techniques that “provides fast and efficient storage and retrieval” (DAVIES, para [0106]).

Regarding claim 9, Salter as modified by Gnazdowsky, Sobran, Rao and DAVIES teaches claim 8, Salter further teaches wherein the executable instructions cause the at least one processing device to resolve the failure by re-downloading the at least one dependency that is non-existent (para [0035], “…At block 395, for all dependency packages marked as the target architecture format, these packages are additionally downloaded in the binary form of the target architecture format. At this point, control of the compilation process may pass back to the build utility to finish compiling the source code package into a binary code package for the target machine”. wherein additionally download reads on re-download)

Regarding claim 21 (new), it recites same features as claims 8 and 9, and is rejected for the same reason. 

Regarding claim 23 (new), it recites same features as claims 8 and 9, and is rejected for the same reason. 

Response to Arguments
Applicant's arguments regarding art rejections filed 3/19/2021 have been fully considered and are moot upon new grounds of rejections made in this office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/SPE, AU 2192